Title: From Alexander Hamilton to Theodore Meminger, 9 November 1799
From: Hamilton, Alexander
To: Meminger, Theodore


          
            Sir,
            NY. Nor. 9th. 1799
          
          I have received from Lieutenant Gibson of your garrison an application for a furlough on the ground of ill health supported by the certificate of Doctor Dill. Relying on the honor of the parties I can not doubt that the representation is correct, and would thank you to signify to Lieutenant Gibson that his request is granted, directing him, in the mean time, to report himself monthly to me.
          The request would have been presented more regularly thr’o the commanding officer of the garrison.
          With Consideration
          Lt. Meminger Comg officer at Ft. Mifflin
        